internal_revenue_service number release date index number ----------------------------------------- --------------- ---------------------------------- -------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number --------------------- refer reply to cc corp plr-114464-09 date date ty ty legend foreignparent foreignsub1 foreignsub2 foreignsub3 ------------------------------- ------------------------ ------------------------------------------------ ------------- foreignsub4 ------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------ foreignsub5 foreignsub6 parent sub1 sub2 sub3 sub4 ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------- -------------------------------------------------- ----------------------------- ----------------------------------- -------------------------------------------------------- ------------------------------------------ ------------------------------------------------------- plr-114464-09 sub5 ---------------------------------------------- sub6 ------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------ businessactivitya businessactivityb ------------------------------------------------------------------------ -------------------------------------------------------------------- ----------------------------------------------------------------------- --------------------------------------------------------- ------------------------------------------------------------------------------------------ businessactivityc businessactivityd statea countrya countryb countryc date1 date2 date businessdivision1 businessdivision2 x y ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------- ------------------------------------------------------------------------ ----------------------------------------------------------------- ------------- ------------------------------ ----------- ----------- ---------------- ------------------- ------------------- -------------------- -------------------------- -------------- ------------- plr-114464-09 dollar_figurea newname de1 de2 ----------------- ----------------------------------------------------- ----------------- ----------------------------- service_center --------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------ ----------------------------------------------------------------------- dear ------------ this letter responds to your representative's date letter requesting rulings as to the federal_income_tax consequences of proposed transactions additional information was received subsequently the material information submitted in that letter and subsequent correspondence is summarized below the rulings contained in this letter are based upon facts and representations that were submitted on behalf of the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding i whether the distributions described below satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations the regulations ii whether the distributions are used principally as a device for the distribution of the earnings_and_profits of the distributing company or the controlled companies or both see sec_355 of the internal_revenue_code the code and sec_1_355-2 of the regulations and iii whether the distributions are part of a plan or a series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a fifty percent or greater interest in the distributing company or the controlled companies see sec_355 of the code and sec_1_355-7 of the regulations summary of facts foreignparent is a countrya company in date1 foreignparent acquired for cash and foreignparent stock all of the stock of foreignsub1 a countrya company foreignsub1 owns all of the stock of both foreignsub2 a countrya company and foreignsub3 a countrya company foreignsub2 owns x of the stock of plr-114464-09 foreignsub4 a countrya company and foreignsub3 owns the remaining y foreignsub4 owns all of the stock of parent a statea corporation parent is a holding_company that is the common parent of an affiliated_group_of_corporations that files a consolidated_return for u s federal_income_tax purposes the parent group parent owns all of the stock of sub1 and sub2 sub1 is a holding_company that owns all of the stock of sub3 and sub4 and all of the common_stock of foreignsub5 sub3 is a holding_company that owns all of the stock of sub5 and sub6 sub5 owns all of the stock of foreignsub6 and all the preference shares of foreignsub5 sub1 sub2 sub3 sub4 sub5 and sub6 are all members of the parent group and have been so for at least five years sub2 conducts businessactivitya sub4 conducts businessactivityb sub5 conducts businessactivityc sub6 conducts businessactivityd each of the foregoing corporations has conducted their respective business for at least the preceding five years prior to its date1 acquisition by foreignparent foreignsub1 and its affiliates did not structurally align entities by business segment foreignparent has concluded that the parent group’s businesses are not aligned in a manner consistent with the overall foreignparent corporate business strategy in order to better align its businesses along functional lines foreignparent is undertaking a global restructuring initiative in which certain entities will be realigned to allow for functional reporting on behalf of entire business lines directly to foreignparent’s senior management in countrya proposed transactions in order to achieve the business purposes described above foreignparent will undertake or where indicated has undertaken the proposed transactions which consist of the following series of steps all intercompany account balances between and among sub5 sub6 parent sub1 and sub4 will be settled through contributions and or distributions foreignsub5 disposed of the following unrelated business divisions to unrelated third parties i businessdivision1 on date2 and ii businessdivision2 on date3 foreignsub5 will change its name to newname the redacted identifier foreignsub5 refers to the corporation before and after the name-change as the case may be plr-114464-09 sub3 will convert to a u s limited_liability_company de1 the sub3 conversion de1 will not elect to be treated as other than an entity disregarded as separate from its owner for u s federal_income_tax purposes under sec_301_7701-3 de1 will distribute the stock of sub5 and the stock of sub6 to sub1 sub1 will contribute the common_stock of foreignsub5 to sub5 the sub5 contribution in exchange for sub5 stock and a promissory note the sub5 note parent will merge into sub1 with sub1 surviving the parent merger sub2 will merge into a statea llc newly formed by sub1 de2 the sub2 merger de2 will not elect to be treated as other than an entity disregarded as separate from its owner for u s federal_income_tax purposes under sec_301_7701-3 sub6 and sub4 each will distribute a promissory note the sub6 note and the sub4 note to sub1 the sub6 note distribution and sub4 note distribution sub1 will partially repay its obligation to foreignsub4 with the sub5 note the sub6 note and the sub4 note sub1 will distribute the stock of sub4 to foreignsub4 the sub4 spin-off sub1 will distribute the stock of sub6 to foreignsub4 the sub6 spin-off sub1 will distribute the stock of sub5 to foreignsub4 the sub5 distribution together with the sub5 contribution the sub5 spin-off and the sub5 spin-off together with the sub4 spin-off and the sub6 spin-off the spin-offs foreignsub4 will form two new countrya holding_companies sub5 holding_company and parent holding_company each company will be treated as a corporation for u s federal tax purposes foreignsub4 will contribute the stock of sub5 to sub5 holding_company foreignsub4 will contribute the stock of sub1 to parent holding_company representations parent on behalf of itself and the members of the parent group makes the following representations regarding the proposed transactions the sub3 conversion plr-114464-09 sub1 on the date of adoption of the plan of conversion and at all times until the deemed liquidation is complete will be the owner of at least percent of the total combined voting power of all classes of stock of sub3 entitled to vote and the owner of at least percent of the total value of all classes of stock excluding nonvoting_stock that is limited and preferred as to dividends and otherwise meets the requirements of sec_1504 no shares of sub3 stock will have been redeemed during the three years preceding the date of adoption of the plan of conversion for sub3 all deemed distributions pursuant to the plan of conversion will be made within a single taxable_year of sub3 upon the sub3 conversion sub3 will cease to exist for u s federal_income_tax purposes for u s federal_income_tax purposes sub3 will retain no assets following the sub3 conversion sub3 will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan of conversion no assets of sub3 have been or will be disposed of by either sub3 or sub1 except for dispositions in the ordinary course of business dispositions occurring more than three years prior to the date of adoption of the plan of conversion and transfers occurring as part of the sub6 and sub4 spin-offs the deemed liquidation of sub3 in the sub3 conversion will not be preceded or followed by the reincorporation transfer or sale of all or a part of the business_assets of sub3 to another corporation i that is the alter ego of sub3 and ii that directly or indirectly will be owned more than 20-percent in value by persons holding directly or indirectly more than 20-percent in value of the stock of sub3 for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 prior to the adoption of the plan of conversion no assets of sub3 will have been distributed in_kind transferred or sold to sub1 except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the date of adoption of the plan of conversion sub3 will report all earned_income represented by assets that will be deemed distributed to sub1 such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc plr-114464-09 the fair_market_value of the assets of sub3 will exceed its liabilities both at the date of adoption of the plan of conversion and immediately prior to the sub3 conversion other than the approximately dollar_figurea intercompany payable from sub3 to sub1 that will be settled in step there is no intercorporate debt existing between sub1 and sub3 and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the date of adoption of the plan of conversion sub1 is not an organization that is exempt from u s federal_income_tax under sec_501 or any other provision of the code all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub3 conversion have been fully disclosed the sub3 conversion will not result in the transfer of stock of any corporation that has been the u s transferor the transferee foreign_corporation or the transferred corporation or successor thereto with respect to any unexpired gain_recognition_agreement within the meaning of sec_1_367_a_-3 sec_1_367_a_-8 and sec_1_367_a_-8t sub3 has not incurred any losses that are subject_to an agreement election or certification filed pursuant to sec_1503 and the regulations thereunder sub3 does not carry on activities that would rise to the level of a qualified_business_unit and which pursuant to sec_1_985-1 would be treated as having a functional_currency other than the u s dollar the parent merger the fair_market_value of the sub1 stock received by parent’s shareholder s in the parent merger will be approximately equal to the fair_market_value of the parent stock surrendered in the exchange the parent merger will be effected pursuant to state law under which as a result of the operation of such laws the following events will occur simultaneously at the effective time of the parent merger i all of the assets other than those distributed in the transaction and liabilities except to the extent satisfied or discharged in the transaction of parent will become the assets and liabilities of sub1 and ii parent will cease its separate legal existence for all purposes all of the proprietary interests in parent will be exchanged for sub1 stock and will be preserved within the meaning of sec_1_368-1 and ii sub1 plr-114464-09 has no plan or intention to reacquire directly or through a related_person within the meaning of sec_1_368-1 and any of its stock issued in the parent merger the fair_market_value of the property transferred by parent to sub1 will exceed the sum of a the amount of liabilities of parent assumed by sub1 in the parent merger and b the amount of any money and the fair_market_value of any property other than stock permitted to be received under sec_361 without the recognition of gain received by parent in the parent merger and the fair_market_value of the assets of sub1 will exceed the amount of its liabilities immediately after the parent merger sub1 has no plan or intention to sell or otherwise dispose_of any of the assets of parent acquired in the parent merger except for dispositions made in the ordinary course of business the liabilities of parent if any assumed within the meaning of sec_357 by sub1 in the parent merger were incurred by parent in the ordinary course of its business following the parent merger i sub1 will continue its historic_business and ii will continue the historic_business of parent or use a significant portion of parent’s historic_business_assets in a business sub1 parent and parent’s shareholder s will each pay their respective expenses if any incurred in connection with the parent merger there is no intercorporate indebtedness existing between parent and sub1 that was issued acquired or will be settled at a discount no two parties to the parent merger are investment companies within the meaning of sec_368 and iv parent is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the parent merger will not result in the transfer of stock of any corporation that has been the u s transferor the transferee foreign_corporation or the transferred corporation or successor thereto with respect to any unexpired gain_recognition_agreement within the meaning of sec_1_367_a_-3 sec_1_367_a_-8 and sec_1_367_a_-8t neither parent nor any member of the parent group has incurred losses that are subject_to an agreement election or certification filed pursuant to sec_1503 and the regulations thereunder plr-114464-09 parent does not carry on activities that would rise to the level of a qualified_business_unit and which pursuant to sec_1_985-1 would be treated as having a functional_currency other than the u s dollar parent has not been at any time during the five year period ending on the date of the parent merger a united_states real_property_holding_company as defined under sec_897 and sec_1_897-2 foreignsub4 will establish that its interest in parent is not a united_states_real_property_interest pursuant to sec_1_897-2 by obtaining a statement from parent in accordance with the provisions of sec_1 g ii parent will provide notice to the internal_revenue_service pursuant to sec_1_897-2 and will provide the statement requested by foreignsub4 to service_center on or before the 30th day after the requested statement is mailed to foreignsub4 the sub2 merger the fair_market_value of the sub1 stock deemed received by sub 2’s shareholder s in the sub2 merger will be approximately equal to the fair_market_value of the sub2 stock deemed surrendered in the exchange the sub2 merger will be effected pursuant to state law under which as a result of the operation of such law the following events will occur simultaneously at the effective time of the sub2 merger i all of the assets other than those distributed in the transaction and liabilities except to the extent satisfied or discharged in the transaction of sub2 will become the assets and liabilities of one or more members of the sub1 combining unit and ii sub2 will cease its separate legal existence for all purposes all of the proprietary interests in sub2 will be deemed exchanged for sub1 stock and will be preserved within the meaning of sec_1_368-1 and ii sub1 has no plan or intention to reacquire directly or through a related_person within the meaning of sec_1_368-1 and any of its stock deemed issued in the sub2 merger the fair_market_value of the property transferred by sub2 to sub1 will exceed the sum of a the amount of liabilities of sub2 assumed by sub1 in the sub2 merger and b the amount of any money and the fair_market_value of any property other than stock permitted to be received under sec_361 without the recognition of gain deemed received by sub2 in the sub2 merger and the fair_market_value of the assets of sub1 will exceed the amount of its liabilities immediately after the sub2 merger plr-114464-09 sub1 has no plan or intention to sell or otherwise dispose_of any of the assets of sub2 acquired in the sub2 merger except for dispositions made in the ordinary course of business the liabilities of sub2 if any assumed within the meaning of sec_357 by sub1 in the sub2 merger were incurred by sub2 in the ordinary course of its business following the sub2 merger sub1 will continue the historic_business of sub2 or use a significant portion of the sub2 historic_business_assets in a business sub1 sub2 and sub2’s shareholder s will each pay their respective expenses if any incurred in connection with the sub2 merger there is no intercorporate indebtedness existing between sub2 and sub1 that was issued acquired or will be settled at a discount no two parties to the sub2 merger are investment companies within the meaning of sec_368 and iv sub2 is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the sub2 merger will not result in the transfer of stock of any corporation that has been the u s transferor the transferee foreign_corporation or the transferred corporation or successor thereto with respect to any unexpired gain_recognition_agreement within the meaning of sec_1_367_a_-3 sec_1_367_a_-8 and sec_1_367_a_-8t neither sub1 nor any member of the sub1 consolidated_group including sub2 has incurred losses that are subject_to an agreement election or certification filed pursuant to sec_1503 and the regulations thereunder sub2 does not carry on activities that would rise to the level of a qualified_business_unit and which pursuant to sec_1_985-1 would be treated as having a functional_currency other than the u s dollar the sub4 spin-off any indebtedness owed by sub4 to sub1 after the sub4 spin-off will not constitute stock_or_securities no part of the consideration distributed by sub1 will be received by foreignsub4 as a creditor employee or in any capacity other than that of a shareholder of sub1 plr-114464-09 the five years of financial information submitted on behalf of the businessactivitya conducted by sub2 and to be conducted by sub1 after the sub2 merger represents its present operation and with regard to that business there have been no substantial operational changes since the date of the last financial statements submitted neither the businessactivitya conducted by sub2 nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the sub4 spin-off in a transaction in which gain_or_loss was recognized or treated as recognized under prop_reg sec_1_355-3 in whole or in part throughout the five-year period ending on the date of the sub2 merger sub2 will have been the principal_owner of the goodwill and significant assets of the businessactivitya and sub1 will be the owner of these assets following the sub2 merger and the sub4 spin-off the five years of financial information submitted on behalf of the businessactivityb that will be conducted by sub4 immediately after the sub4 spin-off represents its present operation and with regard to that business there have been no substantial operational changes since the date of the last financial statements submitted neither the businessactivityb conducted by sub4 nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the sub4 spin-off in a transaction in which gain_or_loss was recognized or treated as recognized under prop_reg sec_1_355-3 in whole or in part throughout the five-year period ending on the date of the sub4 spin-off sub4 will have been the principal_owner of the goodwill and significant assets of the businessactivityb and sub4 will continue to be the owner of these assets following the sub4 spin-off following the sub4 spin-off sub1 and sub4 will each continue the active_conduct of its business independently and with its separate employees the sub4 spin-off will be carried out to i facilitate the foreignparent global restructuring by realigning the historic sub1 businesses according to their function and ii obtain cost savings by closing the sub1 u s management office the sub4 spin-off is motivated in whole or substantial part by one or more of these corporate business purposes the sub4 spin-off will not be used principally as a device for the distribution of earnings_and_profits of sub1 or sub4 or both there is no plan or intention to liquidate either sub1 or sub4 to merge either corporation with any other corporation or to sell or otherwise dispose_of the plr-114464-09 assets of either corporation after the sub4 spin-off except in the ordinary course of business sub1 will neither accumulate its receivables nor make extraordinary payment of its payables in anticipation of the sub4 spin-off no intercorporate debt will exist between sub1 on the one hand and sub4 and its subsidiaries on the other hand at the time of or after the sub4 spin-off other than intercompany loans or obligations that have arisen or will arise between the parties in the ordinary course of business payments made in connection with all continuing transactions if any between sub1 and sub4 will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length neither sub1 nor sub4 is an investment_company as defined in sec_368 and iv immediately before the sub4 spin-off items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and -14 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account that sub1 has in the sub4 stock or the stock of any direct or indirect subsidiary of sub4 will be included in income immediately before the sub4 spin-off to the extent required by regulations see sec_1_1502-19 at the time of the sub4 spin- off sub1 will not have an excess_loss_account in the stock of sub4 or the stock of any direct or indirect subsidiary of sub4 for purposes of sec_355 immediately after the sub4 spin-off no person determined after applying sec_355 except for foreignparent will hold stock possessing percent or more of the total combined voting power and percent or more of the total value of all classes of sub1 stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the sub4 spin-off for purposes of sec_355 immediately after the sub4 spin-off no person determined after applying sec_355 except for foreignparent will hold stock possessing percent or more of the total combined voting power and percent or more of the total value of all classes of sub4 stock that was either a acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the sub4 spin-off or b attributable to distributions on sub1 stock_or_securities that were acquired by purchase as defined in sec_355 and during plr-114464-09 the five-year period determined after applying sec_355 ending on the date of the sub4 spin-off the sub4 spin-off will neither increase foreignparent’s ownership combined direct and indirect in sub1 or sub4 nor provide foreignparent with a purchased_basis within the meaning of sec_1_355-6 in the stock of sub4 the sub4 spin-off is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in sub1 or sub4 including any predecessor or successor of any such corporation immediately after the transaction as defined in sec_355 either no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in sub1 or sub4 if any person holds a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the transaction or neither sub1 nor sub4 will be a disqualified_investment_corporation within the meaning of sec_355 the sub4 spin-off will not result in the transfer of stock of any corporation that has been the u s transferor the transferee foreign_corporation or the transferred corporation or successor thereto with respect to any unexpired gain_recognition_agreement within the meaning of sec_1_367_a_-3 sec_1_367_a_-8 and sec_1_367_a_-8t neither sub1 nor any member of the sub1 consolidated_group including sub4 has incurred losses that are subject_to an agreement election or certification filed pursuant to sec_1503 and the regulations thereunder sub1 has not been at any time during the five year period ending on the date of the sub4 spin-off a united_states real_property_holding_company as defined under sec_897 and sec_1_897-2 foreignsub4 will establish that its interest in sub1 is not a united_states_real_property_interest pursuant to sec_1_897-2 by obtaining a statement from sub1 in accordance with the provisions of sec_1 g ii sub1 will provide notice to the internal_revenue_service pursuant to sec_1_897-2 and will provide a statement requested by foreignsub4 to the service_center on or before the 30th day after the requested statement is mailed to foreignsub4 plr-114464-09 sub1 and sub4 will apply the provisions of sec_1_1502-9t c as applicable for purposes of apportioning any consolidated overall_foreign_loss consolidated separate_limitation_loss or consolidated overall_domestic_loss accounts as applicable between sub1 and sub4 when sub4 ceases to be a member of the sub1 consolidated_group as a result of the sub4 spin-off the sub6 spin-off any indebtedness owed by sub6 to sub1 after the sub6 spin-off will not constitute stock_or_securities no part of the consideration distributed by sub1 will be received by foreignsub4 as a creditor employee or in any capacity other than that of a shareholder of sub1 the five years of financial information submitted on behalf of the businessactivitya conducted by sub2 and to be conducted by sub1 after the sub2 merger represents its present operation and with regard to that business there have been no substantial operational changes since the date of the last financial statements submitted neither the businessactivitya conducted by sub2 nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the sub6 spin-off in a transaction in which gain_or_loss was recognized or treated as recognized under prop_reg sec_1_355-3 in whole or in part throughout the five-year period ending on the date of the sub2 merger sub2 will have been the principal_owner of the goodwill and significant assets of the businessactivitya and sub1 will be the owner of these assets following the sub2 merger and the sub6 spin-off the five years of financial information submitted on behalf of the sub6 business that will be conducted by sub6 immediately after the sub6 spin-off represents its present operation and with regard to that business there have been no substantial operational changes since the date of the last financial statements submitted neither the sub6 business conducted by sub6 nor control of an entity conducting this business was acquired during the five-year period ending on the date of the sub6 spin-off in a transaction in which gain_or_loss was recognized or treated as recognized under prop_reg sec_1_355-3 in whole or in part throughout the five-year period ending on the date of the sub6 spin-off sub6 will have been the principal_owner of the goodwill and significant assets of the sub6 business and sub6 will continue to be the owner following the sub6 spin-off plr-114464-09 following the sub6 spin-off sub1 and sub6 will each continue the active_conduct of its business independently and with its separate employees the sub6 spin-off will be carried out to i facilitate the foreignparent global restructuring by realigning the historic sub1 businesses according to their function and ii obtain cost savings by closing the sub1 u s management office the sub6 spin-off is motivated in whole or substantial part by one or more of these corporate business purposes the sub6 spin-off will not be used principally as a device for the distribution of earnings_and_profits of sub1 or sub6 or both there is no plan or intention to liquidate either sub1 or sub6 to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the sub6 spin-off except in the ordinary course of business sub1 will neither accumulate its receivables nor make extraordinary payment of its payables in anticipation of the sub6 spin-off no intercorporate debt will exist between sub1 on the one hand and sub6 and its subsidiaries on the other hand at the time of or after the sub6 spin-off other than intercompany loans or obligations that have arisen or will arise between the parties in the ordinary course of business payments made in connection with all continuing transactions if any between sub1 and sub6 will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length neither sub1 nor sub6 is an investment_company as defined in sec_368 and iv immediately before the sub6 spin-off items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and -14 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account that sub1 has in the sub6 stock or the stock of any direct or indirect subsidiary of sub6 will be included in income immediately before the sub6 spin-off to the extent required by regulations see sec_1_1502-19 at the time of the sub6 spin- off sub1 will not have an excess_loss_account in the stock of sub6 or the stock of any direct or indirect subsidiary of sub6 for purposes of sec_355 immediately after the sub6 spin-off no person determined after applying sec_355 except for foreignparent will hold plr-114464-09 stock possessing percent or more of the total combined voting power and percent or more of the total value of all classes of sub1 stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the sub6 spin-off for purposes of sec_355 immediately after the sub6 spin-off no person determined after applying sec_355 except for foreignparent will hold stock possessing percent or more of the total combined voting power and percent or more of the total value of all classes of sub6 stock that was either a acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the sub6 spin-off or b attributable to distributions on sub1 stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the sub6 spin-off the sub6 spin-off will neither increase foreignparent’s ownership combined direct and indirect in sub1 or sub6 nor provide foreignparent with a purchased_basis within the meaning of sec_1_355-6 in the stock of sub6 the sub6 spin-off is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in sub1 or sub6 including any predecessor or successor of any such corporation immediately after the transaction as defined in sec_355 either no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in sub1 or sub6 if any person holds a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the transaction or neither sub1 nor sub6 will be a disqualified_investment_corporation within the meaning of sec_355 the sub6 spin-off will not result in the transfer of stock of any corporation that has been the u s transferor the transferee foreign_corporation or the transferred corporation or successor thereto with respect to any unexpired gain_recognition_agreement within the meaning of sec_1_367_a_-3 sec_1_367_a_-8 and sec_1_367_a_-8t neither sub1 nor any member of the sub1 consolidated_group including sub6 has incurred losses that are subject_to an agreement election or certification filed pursuant to sec_1503 and the regulations thereunder plr-114464-09 sub1 has not been at any time during the five year period ending on the date of the sub6 spin-off a united_states real_property_holding_company as defined under sec_897 and sec_1_897-2 foreignsub4 will establish that its interest in sub1 is not a united_states_real_property_interest pursuant to sec_1_897-2 by obtaining a statement from sub1 in accordance with the provisions of sec_1 g ii sub1 will provide notice to the internal_revenue_service pursuant to sec_1_897-2 and will provide a statement requested by foreignsub4 to the service_center on or before the 30th day after the requested statement is mailed to foreignsub4 sub1 and sub6 will apply the provisions of sec_1_1502-9t c as applicable for purposes of apportioning any consolidated overall_foreign_loss consolidated separate_limitation_loss or consolidated overall_domestic_loss accounts between sub1 and sub6 when sub6 ceases to be a member of the sub1 consolidated_group as a result of the sub6 spin-off the sub5 spin-off any indebtedness owed by sub5 to sub1 after the sub5 distribution will not constitute stock_or_securities no part of the consideration distributed by sub1 will be received by foreignsub4 as a creditor employee or in any capacity other than that of a shareholder of sub1 except for the receipt of the sub5 note by foreignsub4 in its capacity as a creditor in full or partial satisfaction of the sub1 indebtedness the five years of financial information submitted on behalf of the businessactivitya conducted by sub2 and to be conducted by sub1 after the sub2 merger represents its present operation and with regard to that business there have been no substantial operational changes since the date of the last financial statements submitted neither the businessactivitya conducted by sub2 nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the sub5 distribution in a transaction in which gain_or_loss was recognized or treated as recognized under prop_reg sec_1_355-3 in whole or in part throughout the five-year period ending on the date of the sub2 merger sub2 will have been the principal_owner of the goodwill and significant assets of the businessactivitya and sub1 will continue to be the owner of these assets following the sub2 merger and the sub5 distribution plr-114464-09 the five years of financial information submitted on behalf of the businessactivityc that will be conducted by sub5 immediately after the sub5 distribution represents its present operation and with regard to that business there have been no substantial operational changes since the date of the last financial statements submitted neither the businessactivityc conducted by sub5 nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the sub5 distribution in a transaction in which gain_or_loss was recognized or treated as recognized under prop_reg sec_1_355-3 in whole or in part throughout the five-year period ending on the date of the sub5 distribution sub5 will have been the principal_owner of the goodwill and significant assets of the businessactivityc and sub5 will continue to be the owner following the sub5 distribution following the sub5 distribution sub1 and sub5 will each continue the active_conduct of its business independently and with its separate employees the sub5 distribution will be carried out to i facilitate the foreignparent global restructuring by realigning the historic sub1 businesses according to their function and ii obtain cost savings by closing the sub1 u s management office the sub5 distribution is motivated in whole or substantial part by one or more of these corporate business purposes the sub5 distribution will not be used principally as a device for the distribution of earnings_and_profits of sub1 or sub5 or both there is no plan or intention to liquidate either sub1 or sub5 to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the sub5 distribution except in the ordinary course of business or in a possible future combination of businessactivityc with foreignsub6 sub1 will neither accumulate its receivables nor make extraordinary payment of its payables in anticipation of the sub5 contribution and sub5 distribution no intercorporate debt will exist between sub1 on the one hand and sub5 and its subsidiaries on the other hand at the time of or after the sub5 distribution other than intercompany loans or obligations that have arisen or will arise between the parties in the ordinary course of business payments made in connection with all continuing transactions if any between sub1 and sub5 will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length plr-114464-09 neither sub1 nor sub5 is an investment_company as defined in sec_368 and iv immediately before the sub5 distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and -14 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account that sub1 has in the sub5 stock or the stock of any direct or indirect subsidiary of sub5 will be included in income immediately before the sub5 distribution to the extent required by regulations see sec_1_1502-19 at the time of the sub5 distribution sub1 will not have an excess_loss_account in the stock of sub5 or the stock of any direct or indirect subsidiary of sub5 the aggregate fair_market_value of the assets contributed to sub5 in the sub5 contribution will exceed the aggregate basis of those assets immediately after the sub5 contribution the total adjusted_basis and the fair_market_value of the assets transferred to sub5 in the sub5 contribution each will equal or exceed the sum of i the total liabilities to be assumed as determined under sec_357 by sub5 and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by sub1 from sub5 and transferred to sub1’s creditors in connection with the reorganization the liabilities to be assumed as determined under sec_357 by sub5 in the sub5 contribution if any will have been incurred in the ordinary course of business and will be associated with the assets being transferred the total fair_market_value of the assets transferred to sub5 in the sub5 contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by sub5 in connection with the exchange ii the amount of any liabilities owed to sub5 by sub1 that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by sub1 in connection with the exchange the fair_market_value of the assets of sub5 will exceed the amount of its liabilities immediately_after_the_exchange the amount of the sub5 note issued will not exceed sub1’s basis in its foreignsub5 stock that is contributed to sub5 in the sub5 contribution for purposes of sec_355 immediately after the sub5 spin-off no person determined after applying sec_355 except for foreignparent will hold plr-114464-09 stock possessing percent or more of the total combined voting power and percent or more of the total value of all classes of sub1 stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the sub5 spin-off for purposes of sec_355 immediately after the sub5 spin-off no person determined after applying sec_355 except for foreignparent will hold stock possessing percent or more of the total combined voting power and percent or more of the total value of all classes of sub5 stock that was either a acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the sub5 spin-off or b attributable to distributions on sub1 stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the sub5 spin-off the sub5 spin-off will neither increase foreignparent’s ownership combined direct and indirect in sub1 or sub5 nor provide foreignparent with a purchased_basis within the meaning of sec_1_355-6 in the stock of sub5 the sub5 distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in sub1 or sub5 including any predecessor or successor of any such corporation immediately after the transaction as defined in sec_355 either no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in sub1 or sub5 if any person holds a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the transaction or neither sub1 nor sub5 will be a disqualified_investment_corporation within the meaning of sec_355 the sub5 spin-off will not result in the transfer of stock of any corporation that has been the u s transferor the transferee foreign_corporation or the transferred corporation or successor thereto with respect to any unexpired gain_recognition_agreement within the meaning of sec_1_367_a_-3 sec_1_367_a_-8 and sec_1_367_a_-8t neither sub1 nor any member of the sub1 consolidated_group including sub5 has incurred losses that are subject_to an agreement election or certification filed pursuant to sec_1503 and the regulations thereunder plr-114464-09 sub1 has not been at any time during the five year period ending on the date of the sub5 spin-off a united_states real_property_holding_company as defined under sec_897 and sec_1_897-2 foreignsub4 will establish that its interest in sub1 is not a united_states_real_property_interest pursuant to sec_1_897-2 by obtaining a statement from sub1 in accordance with the provisions of sec_1 g ii sub1 will provide notice to the internal_revenue_service pursuant to sec_1_897-2 and will provide a statement requested by foreignsub4 to the service_center on or before the 30th day after the requested statement is mailed to foreignsub4 sub1 and sub5 will apply the provisions of sec_1_1502-9t c as applicable for purposes of apportioning any consolidated overall_foreign_loss consolidated separate_limitation_loss or consolidated overall_domestic_loss accounts between sub1 and sub5 when sub5 ceases to be a member of the sub1 consolidated_group as a result of the sub5 spin-off rulings based solely on the information submitted and the representations set forth above we rule as follows the sub3 conversion step the change in classification of sub3 from a corporation into a statea llc disregarded as separate from its owner under sec_301_7701-3 will be treated for u s federal_income_tax purposes as a complete_liquidation of sub3 into sub1 sec_301_7701-3 no gain_or_loss will be recognized by sub1 or sub3 in the sub3 conversion sec_332 sec_336 and sec_337 sub1’s basis in each asset deemed received from sub3 in the sub3 conversion will equal the basis of that asset in the hands of sub3 immediately before the sub3 conversion sec_334 sub1’s holding_period in each asset deemed received from sub3 in the sub3 conversion will include the period during which the asset was held by sub3 sec_1223 sub1 will succeed to and take into account the items of sub3 described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder plr-114464-09 sub1 will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub3 as of the date of the sub3 conversion sec_381 and sec_381 any deficit in earnings_and_profits will be used only to offset earnings_and_profits accumulated after the date of the sub3 conversion sec_381 to the extent the sub3 earnings_and_profits are reflected in the sub1 earnings_and_profits the sub3 earnings_and_profits to which sub1 succeeds must be adjusted to prevent duplication sec_1_1502-33 the parent merger the parent merger will qualify as a reorganization under sec_368 sub1 and parent will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by parent on the transfer of its assets to sub1 in exchange for sub1 stock and the assumption by sub1 of any liabilities of parent sec_361 and sec_357 no gain_or_loss will be recognized by parent upon the transfer of sub1 stock to parent’s shareholder s sec_361 no gain_or_loss will be recognized by sub1 on the receipt of the parent assets in exchange for sub1 stock sec_1032 sub1’s basis in each asset received from parent will equal the basis of that asset in the hands of parent immediately before the parent merger sec_362 sub1’s holding_period in each asset received from parent will include the period during which parent held the asset sec_1223 no gain_or_loss will be recognized by parent’s shareholder s on the receipt of sub1 stock in exchange for parent stock sec_354 the basis in the sub1 stock received by parent’s shareholder s will equal the basis of the parent stock surrendered in exchange therefor sec_358 the holding_period in the sub1 stock received by parent’s shareholder s will include the holding_period of the parent stock surrendered in exchange therefor provided the parent stock was held as a capital_asset on the date of the exchange sec_1223 sub1 will succeed to and take into account the items of parent described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder plr-114464-09 the parent group will remain in existence after the parent merger with sub1 the surviving entity in the parent merger as the common parent sec_1 d ii the sub2 merger step the sub2 merger will qualify as a reorganization under sec_368 sub1 and sub2 will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by sub2 on the transfer of its assets to sub1 in exchange for sub1 stock and the assumption by sub1 of any liabilities of sub2 sec_361 and sec_357 no gain_or_loss will be recognized by sub2 on the transfer of sub1 stock to sub2’s shareholder s sec_361 no gain_or_loss will be recognized by sub1 on the receipt of the sub2 assets in exchange for sub1 stock sec_1032 sub1’s basis in each asset received from sub2 will equal the basis of that asset in the hands of sub2 immediately before the sub2 merger sec_362 sub1’s holding_period in each asset received from sub2 will include the period during which sub2 held the asset sec_1223 no gain_or_loss will be recognized by sub2’s shareholder s on the receipt of sub1 stock in exchange for sub2 stock sec_354 the basis in the sub1 stock received by sub2’s shareholder s will equal the basis of the sub2 stock surrendered in exchange therefor sec_358 the holding_period in the sub1 stock received by sub2’s shareholder s will include the holding_period of the sub2 stock surrendered in exchange therefor provided the sub2 stock was held as a capital_asset on the date of the exchange sec_1223 sub1 will succeed to and take into account the items of sub2 described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder the sub6 note and sub4 note distributions step the distribution of the sub6 note by sub6 to sub1 will be treated as a distribution to which sec_301 applies subject_to the provisions of sec_1 f and plr-114464-09 the distribution of the sub4 note by sub4 to sub1 will be treated as a distribution to which sec_301 applies subject_to the provisions of sec_1 f and the sub4 spin-off step no gain_or_loss will be recognized by sub1 on the distribution of the stock of sub4 in the sub4 spin-off sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of foreignsub4 on the receipt of the stock of sub4 in the sub4 spin-off sec_355 the aggregate basis of the sub1 stock and the sub4 stock in the hands of foreignsub4 immediately after the sub4 spin-off will equal the aggregate basis of the sub1 stock held by foreignsub4 immediately before the sub4 spin-off allocated between the stock of sub1 and sub4 in proportion to the fair_market_value of each immediately following the sub4 spin-off in accordance with sec_1_358-2 sec_358 b and c and sec_1_358-1 the holding_period of the sub4 stock received by foreignsub4 will include the period during which foreignsub4 held the sub1 stock on which the sub4 spin- off is made provided the sub1 stock is held as a capital_asset on the date of the sub4 spin-off sec_1223 earnings_and_profits will be allocated between sub1 and sub4 in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 the sub6 spin-off step no gain_or_loss will be recognized by sub1 on the distribution of the stock of sub6 in the sub6 spin-off sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of foreignsub4 on the receipt of the stock of sub6 in the sub6 spin-off sec_355 the aggregate basis of the sub1 stock and the sub6 stock in the hands of foreignsub4 immediately after the sub6 spin-off will equal the aggregate basis of the sub1 stock held by foreignsub4 immediately before the sub6 spin-off allocated between the stock of sub1 and sub6 in proportion to the fair_market_value of each immediately following the sub6 spin-off in accordance with sec_1_358-2 sec_358 b and c and sec_1_358-1 the holding_period of the sub6 stock received by foreignsub4 will include the period during which foreignsub4 held the sub1 stock on which the sub6 spin- plr-114464-09 off is made provided the sub1 stock is held as a capital_asset on the date of the sub6 spin-off sec_1223 earnings_and_profits will be allocated between sub1 and sub6 in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 the sub5 spin-off step sec_5 and the sub5 contribution followed by the sub5 distribution will qualify as a reorganization under sec_368 sub1 and sub5 will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by sub1 on the sub5 contribution sec_357 sec_361 and sec_361 no gain_or_loss will be recognized by sub5 on the sub5 contribution sec_1032 sub5’s basis in each asset received in the sub5 contribution will equal the basis of that asset in the hands of sub1 immediately before the sub5 contribution sec_362 sub5’s holding_period in each asset received in the sub5 contribution will include the period during which sub1 held the asset sec_1223 no gain_or_loss will be recognized by sub1 on the sub5 distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of foreignsub4 on the sub5 distribution sec_355 the aggregate basis of the sub1 stock and the sub5 stock in the hands of foreignsub4 immediately after the sub5 distribution will equal the aggregate basis of the sub1 stock held by foreignsub4 immediately before the sub5 distribution allocated between the stock of sub1 and sub5 in proportion to the fair_market_value of each immediately following the sub5 distribution in accordance with sec_1_358-2 sec_358 b and c and sec_1_358-1 the holding_period of the sub5 stock received by foreignsub4 will include the period during which foreignsub4 held the sub1 stock on which the sub5 distribution is made provided the sub1 stock is held as a capital_asset on the date of the sub5 distribution sec_1223 earnings_and_profits will be allocated between sub1 and sub5 in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 plr-114464-09 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including the federal_income_tax consequences of step sec_1 and specifically no opinion is expressed regarding the following to the extent not otherwise specifically ruled upon above the adjustments to earnings_and_profits or deficits in earnings_and_profits if any in any of the transactions to which sec_367 applies to the extent not otherwise specifically ruled upon above any other consequences under sec_367 on any internal restructuring transaction in this ruling letter whether any or all of the above-referenced foreign_corporations are pfics within the meaning of sec_1297 if it is determined that any such corporations are pfics no opinion is expressed with respect to the application of sec_1291 through to the proposed transactions in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provisions of the code in addition no opinion is expressed regarding i whether the distributions described above satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations the regulations ii whether the distributions are used principally as a device for the distribution of the earnings_and_profits of the distributing company or the controlled companies or both see sec_355 of the internal_revenue_code the code and sec_1_355-2 of the regulations and iii whether the distributions are part of a plan or a series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a fifty percent or greater interest in the distributing company or the controlled companies see sec_355 of the code and sec_1_355-7 of the regulations procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-114464-09 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely thomas i russell senior counsel branch corporate
